Keeee, Judge:
This reappraisement arising at Los Angeles upon an appeal by the collector of customs involves the proper value of certain confectionery imported from London, England. The total invoiced per se value amounted to £35 Os. 6d. from which was deducted a discount of 7/ per centum. The following notation appears upon the invoice: “Home consumption value £38-3-5.” Upon entry the importer accepted the home consumption value appearing upon the invoice and deducted therefrom 7K per centum trade discount, adding to make market value £3 4s. 4d. The merchandise was appraised upon the basis of the entered value.
At the trial the appraiser testified that he had failed to note that the 7H per centum trade discount had been deducted from the home consumption value stated upon the invoice, and that such discount was not an allowable item and that the value for duty purposes should have been the value for home consumption as stated by the shipper.
Section 40'2 provides that the value of imported merchandise for purposes of appraisement shall be the foreign value or the export value, whichever is higher. Inasmuch as the foreign value as declared by the shipper is not shown to be subject to a trade discount of 7K per centum, and such value is higher than the invoiced or entered value, I find such value to be the value of the merchandise for duty purposes.
Judgment will therefore be entered in favor of the Government accordingly.